DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 03/12/2021.
Claims 21 and 24 have been amended.

Response to Arguments

Applicant’s arguments with respect to the independent claims 21 and 24 filed on 03/12/2021 have been considered but are moot because the arguments were drawn to newly added features to independent claims, which have been addressed in the instant office action, thus rendering applicant’s arguments moot. 

The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the independent claims’ limitations discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 21, 24, 27, 30, 33, and 36 rejected under 35 U.S.C. 103 as being unpatentable over 	Seol et al. (US 2016/0006122, "Seol") in view of Kang et al. (US 2016/0065294, "Kang").
Examiner’s note: in what follows, references are drawn to Seol unless otherwise mentioned.
Seol discloses "Communication Method and Device Using Beamforming in Wireless Communication System" (Title) and Seol’s invention comprises the following features:
With respect to independent claims:
Regarding claim 21, a method for operating a transmitting node of a wireless communication network, 
the transmitting node being adapted for a plurality of beamforming states ([0035 and Fig. 1] “the BS 100 sequentially forms N reception beams”, [0049 and Fig. 3] “a BS 300 simultaneously or successively sweeps and transmits a plurality of beamformed signals”, and [0076 and Fig. 7] “in step 702, the BS broadcasts or unicasts beam superposition mode information to MSs within the cell”), 
wherein the method comprises 
transmitting reference signaling to a referencing node, based on a particular beamforming state of the transmitting node ([0076 and Fig. 7] “In step 704, the BS continuously transmits a reference signal for each unitary beam according to a predetermined transmission period of the reference signal so as to allow the MS to measure a channel quality of each unitary beam or each superposed beam.” Note the sequentially transmitted for each unitary beam according to a predetermined transmission period of the reference signal or simultaneously transmitted by the BS.”), 
wherein the transmitting is performed based on a mapping between the plurality of beamforming states and associated reference signaling ([0065 and Fig. 6] “Referring to FIG. 6, a subframe 602 of a predetermined time unit (for example, 1 ms) transmits a reference signal 606 through a midamble 604 of a downlink interval in each sector. The reference signal 606 includes a plurality of pilot signals mapped to respective unitary beams in different directions.”), and 
wherein the mapping comprises mapping of timing of the reference signaling to each of the plurality of beamforming states ([0065 and Fig. 6] “In the example shown in FIG. 6, the reference signal includes four reference signal symbols RS-1 to RS-4, each of the reference signal symbols includes four pilot signals distinguished by frequencies, and each of the pilot signals is mapped to one unitary beam. For example, the fourth reference signal symbol includes pilot signals mapped to beams b13˜b16.” Note that RS-1 through RS-4 have distinguished timings depicted in Fig. 6 and distinguished by frequencies as cited above. Therefore the reference signal is transmitted in unitary beams at distinguished timings and distinguished frequencies.); and
changing between beamforming states of the plurality of beamforming states, based on a predetermined pattern (In step 704 depicted in Fig. 7, it is 
	It is noted that while disclosing beamforming, Seol does not specifically teach about changing a beam based on a pattern. It, however, had been known in the art at the time of instant application as shown by Kang in a disclosure "Method and Apparatus for Adaptive Beam Hopping in Multi Cell Multi User Communication System" (Title) as follows; 
changing between beamforming states of the plurality of beamforming states, based on a predetermined pattern ([Kang, 0073 and Fig. 5-7] “the corresponding BS transmits the corresponding beam based on the changed beam hopping pattern and the UE determines the direction and form of a reception beam according to the changed beam hopping pattern and receives the corresponding beam.” Those figures depict changing a beam based on a pattern.).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Seol's features by using the features of Kang in order to have more effective method/device such that "in order to prevent deterioration 

 Regarding claim 24, a transmitting node for a wireless communication network, the transmitting node being adapted for a plurality of beamforming states ([0035 and Fig. 1] “the BS 100 sequentially forms N reception beams”, [0049 and Fig. 3] “a BS 300 simultaneously or successively sweeps and transmits a plurality of beamformed signals”, and [0076 and Fig. 7] “in step 702, the BS broadcasts or unicasts beam superposition mode information to MSs within the cell”), the transmitting node comprising: 
a transmitter (Fig. 9A; 900 “Transmitter”); at least one processor operatively coupled to the transmitter ([0114 and Fig. 9A] “The transmitter 900 further includes a beamforming controller 934”); and 
at least one memory storing computer-executable instructions that, when executed by the at least one processor (This will be discussed in view of Kang.), adapt the transmitting node to: 
transmit reference signaling to a referencing node, based on a particular beamforming state of the transmitting node ([0076 and Fig. 7] “In step 704, the BS continuously transmits a reference signal for each unitary beam according to a predetermined transmission period of the reference signal so as to allow the MS to measure a channel quality of each unitary beam or each superposed beam.” Note the cited MS is considered to be equivalent to the recited referencing node and cited each 
wherein the transmission of the reference signaling is based on a mapping between the plurality of beamforming states and associated reference signaling ([0065 and Fig. 6] “Referring to FIG. 6, a subframe 602 of a predetermined time unit (for example, 1 ms) transmits a reference signal 606 through a midamble 604 of a downlink interval in each sector. The reference signal 606 includes a plurality of pilot signals mapped to respective unitary beams in different directions.”), and
wherein the mapping comprises mapping of timing of the reference signaling to each of the plurality of beamforming states ([0065 and Fig. 6] “In the example shown in FIG. 6, the reference signal includes four reference signal symbols RS-1 to RS-4, each of the reference signal symbols includes four pilot signals distinguished by frequencies, and each of the pilot signals is mapped to one unitary beam. For example, the fourth reference signal symbol includes pilot signals mapped to beams b13˜b16.” Note that RS-1 through RS-4 have distinguished timings depicted in Fig. 6 and distinguished by frequencies as cited above. Therefore the reference signal is transmitted in unitary beams at distinguished timings and distinguished frequencies.); and
change between beamforming states of the plurality of beamforming states, based on a predetermined pattern (In step 704 depicted in Fig. 7, it is obviously shown that the Seol’s BS sweeps beams based on a pattern, and an evidence for sweeping beams is described in [0035] “sequentially forms N reception beams”, and “Specifically, a first beam is formed only in a first slot, a second beam is formed only in a second beam, an i.sup.th beam is formed only in an i.sup.th slot, and an N.sup.th beam is 
It is noted that while disclosing beamforming, Seol does not specifically teach about changing a beam based on a pattern. It, however, had been known in the art at the time of instant application as shown by Kang in a disclosure "Method and Apparatus for Adaptive Beam Hopping in Multi Cell Multi User Communication System" (Title) as follows; 
at least one memory storing computer-executable instructions that, when executed by the at least one processor ([Kang, Fig. 11] “a storage unit 1115.  The controller 1113 controls the general operation of the BS 1100 and, particularly, controls an operation related to a beam interference control in the multi-cell communication system as illustrated in FIG. 7.”); 
change between beamforming states of the plurality of beamforming states, based on a predetermined pattern ([Kang, 0073 and Fig. 5-7] “the corresponding BS transmits the corresponding beam based on the changed beam hopping pattern and the UE determines the direction and form of a reception beam according to the changed beam hopping pattern and receives the corresponding beam.” Those figures depict changing a beam based on a pattern.).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Seol's features by using the features of Kang in order to have more effective method/device such that "in order to prevent deterioration 

  Regarding claim 27, a method for operating a referencing node of a wireless communication network, the method comprising
transmitting information pertaining ([0096] “In step 806, the MS measures or estimates channel qualities of unitary beams and adjacent beams based on the reference signal.”) to received reference signaling to a transmitting node ([0095] “In step 804, the MS receives reference signals which are sequentially transmitted for each unitary beam according to a predetermined transmission period of the reference signal or simultaneously transmitted by the BS.”), based on an indication of a beamforming state ([0095] “Referring to FIG. 8, in step 802, the MS receives beam superposition mode information broadcasted or unicasted from the BS according to a predetermined transmission period of system information.”), 
wherein the referencing node is adapted for a plurality of beamforming states ([0096] “the MS measures a channel quality of each unitary beam and estimates a channel quality of a combination of at least one unitary beam and a predetermined number of adjacent beams which are adjacent to the one unitary beam.”), and
wherein the indication of the beamforming state is based on a configuration of the referencing node ([0097] “In step 808, the MS determines whether the BS makes a determination to execute the beam superposition mode for the MS based on scheduling information received from the BS”, [0053 and Fig. 3] “the number of beams, which are to be superposed, required for robust beamforming with respect to a channel variation is 
changing between beamforming states of the plurality of beamforming states based on a predetermined pattern ([0049 and Fig. 3] “an MS 310 may … support one specific beamforming pattern at a time with support of reception beamforming, or simultaneously support a plurality of beamforming patterns in different directions with support of reception beamforming.”, and [0096 and Fig. 8] “the MS measures a channel quality of each unitary beam and estimates a channel quality of a combination of at least one unitary beam and a predetermined number of adjacent beams which are adjacent to the one unitary beam.” From the citations, it is obviously clear that the MS sweeps the beams to measure channel quality at each beam based on a pattern. However, it does not specifically describe changing a beam based on a pattern. This will be discussed in view of Kang.).
It is noted that while disclosing beamforming, Seol does not specifically teach about changing a beam based on a pattern. It, however, had been known in the art at the time of instant application as shown by Kang in a disclosure "Method and Apparatus for Adaptive Beam Hopping in Multi Cell Multi User Communication System" (Title) as follows; changing between beamforming states of the plurality of beamforming states, based on a predetermined pattern ([Kang, 0073 and Fig. 5-7] “the corresponding BS 
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Seol's features by using the features of Kang in order to have more effective method/device such that "in order to prevent deterioration of performance of User Equipments (UEs), the proper use of transmission/reception beams is more important than ever." [Kang, 0016].

Regarding claim 30, a referencing node for a wireless communication network, the referencing node comprising: 
a transmitter (Fig. 9A; 900 “Transmitter”); at least one processor operatively coupled to the transmitter ([0114 and Fig. 9A] “The transmitter 900 further includes a beamforming controller 934”); and 
at least one memory storing computer-executable instructions that, when executed by the at least one processor (This will be discussed in view of Kang.), adapt the referencing node to: 
transmit information pertaining ([0096] “In step 806, the MS measures or estimates channel qualities of unitary beams and adjacent beams based on the reference signal.”) to received reference signaling  to a transmitting node ([0095] “In step 804, the MS receives reference signals which are sequentially transmitted for each unitary beam according to a predetermined transmission period of the reference signal 
wherein the referencing node is adapted for a plurality of beamforming states ([0096] “the MS measures a channel quality of each unitary beam and estimates a channel quality of a combination of at least one unitary beam and a predetermined number of adjacent beams which are adjacent to the one unitary beam.”),
wherein the indication of the beamforming state is based on a configuration of the referencing node ([0097] “In step 808, the MS determines whether the BS makes a determination to execute the beam superposition mode for the MS based on scheduling information received from the BS”, [0053 and Fig. 3] “the number of beams, which are to be superposed, required for robust beamforming with respect to a channel variation is determined based on mobility of the MS or a channel state change.”, and [0058 and Fig. 3] “it is preferable to configure the number of superposed unitary beams in consideration of the directivity and trade-off of the beamforming gain. In addition, in consideration of the decrease in the beam gain of the superposed beam, link adaptation including configuration of a Modulation and Coding Scheme (MCS) level may be performed”); and
change between beamforming states of the plurality of beamforming states based on a predetermined pattern ([0049 and Fig. 3] “an MS 310 may … support one 
It is noted that while disclosing beamforming, Seol does not specifically teach about changing a beam based on a pattern. It, however, had been known in the art at the time of instant application as shown by Kang in a disclosure "Method and Apparatus for Adaptive Beam Hopping in Multi Cell Multi User Communication System" (Title) as follows; at least one memory storing computer-executable instructions that, when executed by the at least one processor ([Kang, 0079 and Fig. 10] “a storage unit 1015.  The controller 1013 controls the general operation of the UE 1000 and, particularly, controls an operation related to an interference control in the multi-cell communication system as illustrated in FIGS. 7 and 8.”)
change between beamforming states of the plurality of beamforming states, based on a predetermined pattern ([Kang, 0073 and Fig. 5-7] “the corresponding BS transmits the corresponding beam based on the changed beam hopping pattern and the UE determines the direction and form of a reception beam according to the changed 
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Seol's features by using the features of Kang in order to have more effective method/device such that "in order to prevent deterioration of performance of User Equipments (UEs), the proper use of transmission/reception beams is more important than ever." [Kang, 0016].

Regarding claim 33, a method for operating a configuring node of a wireless communication network, the method comprising 
configuring a referencing node (Fig. 7’s MS which stands for Mobile Station) of the wireless communication network for reference signaling based on a beamforming state ([0076 and Fig. 7] “In step 704, the BS continuously transmits a reference signal for each unitary beam according to a predetermined transmission period of the reference signal so as to allow the MS to measure a channel quality of each unitary beam or each superposed beam.” Note the cited MS is considered to be equivalent to the recited referencing node and cited each unitary beam is considered to be equivalent to the recited particular beamforming state.), 
wherein the referencing node is configured with a plurality of beamforming states of a transmitting node ([0095 and Fig. 8] “In step 804, the MS receives reference signals which are sequentially transmitted for each unitary beam according to a predetermined transmission period of the reference signal or simultaneously transmitted by the BS.”), and

wherein the indication of the beamforming state is based on the configuration of the referencing node ([0097] “In step 808, the MS determines whether the BS makes a determination to execute the beam superposition mode for the MS based on scheduling information received from the BS”, [0053 and Fig. 3] “the number of beams, which are to be superposed, required for robust beamforming with respect to a channel variation is determined based on mobility of the MS or a channel state change.”, and [0058 and Fig. 3] “it is preferable to configure the number of superposed unitary beams in consideration of the directivity and trade-off of the beamforming gain. In addition, in consideration of the decrease in the beam gain of the superposed beam, link adaptation including configuration of a Modulation and Coding Scheme (MCS) level may be performed”); and

It is noted that while disclosing beamforming, Seol does not specifically teach about changing a beam based on a pattern. It, however, had been known in the art at the time of instant application as shown by Kang in a disclosure "Method and Apparatus for Adaptive Beam Hopping in Multi Cell Multi User Communication System" (Title) as follows; changing between beamforming states of the plurality of beamforming states ([Kang, 0073 and Fig. 5-7] “the corresponding BS transmits the corresponding beam based on the changed beam hopping pattern and the UE determines the direction and form of a reception beam according to the changed beam hopping pattern and receives the corresponding beam.” Those figures depict changing a beam based on a pattern. Kang also describes changing direction of the beams as follows; [Kang, 0072] “When BS #1 311-1, BS # 311-2, and B #3 311-3 receive a beam hopping pattern from the UE 315, the BSs determine directions and forms of transmission beams at the corresponding time according to the beam hopping pattern”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Seol's features by using the features of Kang in order to have more effective method/device such that "in order to prevent deterioration 

Regarding claim 36, a configuring node for a wireless communication network, the configuring node comprising: 
a transmitter (Fig. 9A; 900 “Transmitter”);
at least one processor operatively coupled to the transmitter ([0114 and Fig. 9A] “The transmitter 900 further includes a beamforming controller 934”); and 
at least one memory storing computer-executable instructions that, when executed by the at least one processor (This will be discussed in view of Kang.), adapt the configuring node to: 
configure a referencing node (Fig. 7’s MS which stands for Mobile Station) for the wireless communication network for reference signaling based on a beamforming state ([0076 and Fig. 7] “In step 704, the BS continuously transmits a reference signal for each unitary beam according to a predetermined transmission period of the reference signal so as to allow the MS to measure a channel quality of each unitary beam or each superposed beam.” Note the cited MS is considered to be equivalent to the recited referencing node and cited each unitary beam is considered to be equivalent to the recited particular beamforming state.),
wherein the referencing node is configured with a plurality of beamforming states of a transmitting node ([0095 and Fig. 8] “In step 804, the MS receives reference signals which are sequentially transmitted for each unitary beam according to a predetermined 
transmitting information pertaining ([0096] “In step 806, the MS measures or estimates channel qualities of unitary beams and adjacent beams based on the reference signal.”) to the reference signaling ([0095] “In step 804, the MS receives reference signals which are sequentially transmitted for each unitary beam according to a predetermined transmission period of the reference signal or simultaneously transmitted by the BS.”), based on an indication of a beamforming state ([0095] “Referring to FIG. 8, in step 802, the MS receives beam superposition mode information broadcasted or unicasted from the BS according to a predetermined transmission period of system information. The beam superposition mode information corresponds to at least one parameter indicating a trigger condition between the unitary beam mode and the beam superposition mode”),
wherein the indication of the beamforming state is based on the configuration of the referencing node ([0097] “In step 808, the MS determines whether the BS makes a determination to execute the beam superposition mode for the MS based on scheduling information received from the BS”, [0053 and Fig. 3] “the number of beams, which are to be superposed, required for robust beamforming with respect to a channel variation is determined based on mobility of the MS or a channel state change.”, and [0058 and Fig. 3] “it is preferable to configure the number of superposed unitary beams in consideration of the directivity and trade-off of the beamforming gain. In addition, in consideration of the decrease in the beam gain of the superposed beam, link adaptation 
change between beamforming states of the plurality of beamforming states (This will be discussed in view of Kang.), 
wherein to change between the beamforming states, the configuring node is adapted to change a direction of at least one beam ([0119] “The transmitter 900 forms a plurality of unitary beams, which have directivity through analog beamforming and have specific beam widths in different directions, and generates a superposed beam by superposing a plurality of adjacent beams among the plurality of unitary beams according to a particular trigger condition and/or a request from the receiver 950.”).
It is noted that while disclosing beamforming, Seol does not specifically teach about changing a beam based on a pattern. It, however, had been known in the art at the time of instant application as shown by Kang in a disclosure "Method and Apparatus for Adaptive Beam Hopping in Multi Cell Multi User Communication System" (Title) as follows; 
at least one memory storing computer-executable instructions that, when executed by the at least one processor ([Kang, Fig. 11] “a storage unit 1115.  The controller 1113 controls the general operation of the BS 1100 and, particularly, controls an operation related to a beam interference control in the multi-cell communication system as illustrated in FIG. 7.”); 
change between beamforming states of the plurality of beamforming states, based on a predetermined pattern ([Kang, 0073 and Fig. 5-7] “the corresponding BS transmits the corresponding beam based on the changed beam hopping pattern and the 
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Seol's features by using the features of Kang in order to have more effective method/device such that "in order to prevent deterioration of performance of User Equipments (UEs), the proper use of transmission/reception beams is more important than ever." [Kang, 0016].

Claim(s) 22, 25, 34, 37, 39 and 40 rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2016/0006122, "Seol") in view of Kang et al. (US 2016/0065294, "Kang") and further in view of Josiam et al. (US 2013/0156120, “Josiam”).
Examiner’s note: in what follows, references are drawn to Seol unless otherwise mentioned.
Regarding claims 22 and 25, it is noted that while disclosing beamforming, Seol does not specifically teach about CSI-RS. It, however, had been known in the art at the time of instant application as shown by Josiam in a disclosure "Apparatus and Method for Reference Symbol Transmission in an OFDM System" (Title) as follows; 

It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Seol's features by using the features of Josiam in order to have more effective method/device such that “new mobile communication technologies have been developed to satisfy the increasing needs and to provide more and better mobile communication applications and services.” [Josiam, 0003].

Regarding claims 34 and 37, the method according to claim 33 and a configuring node according to claim 36, wherein the referencing node is configured for transmitting reference signaling ([Josiam, 0087 and Fig. 17] “MS 1600 decodes the CSI-RS transmission in step 1720.  In response, in step 1725, MS 1600 transmits channel state information and a preferred beam indicator via a feedback channel.”). 
The rational and motivation for adding this teaching of Josiam is the same as for claim 22.

Regarding claims 39, the non-transitory computer-readable medium storing computer-executable instructions that, when executed by at least one processor, configure a transmitting node for a wireless communication network to perform operations corresponding to the method of claim 21 ([Josiam, 0007] “the term "controller" means any device, system or part thereof that controls at least one 
The rational and motivation for adding this teaching of Josiam is the same as for claim 22.

Regarding claim 40, the non-transitory computer-readable medium storing computer-executable instructions that, when executed by at least one processor, configure a referencing node for a wireless communication network to perform operations corresponding to the method of claim 27 ([Josiam, 0007] “the term "controller" means any device, system or part thereof that controls at least one operation, where such a device may be implemented in hardware that is programmable by firmware or software, or some combination of at least two of the same.”). 
The rational and motivation for adding this teaching of Josiam is the same as for claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411